Title: To Thomas Jefferson from Michel-Guillaume St. Jean de Crèvecoeur, 8 March 1806
From: Crèvecoeur, Michel-Guillaume St. Jean de
To: Jefferson, Thomas


                        
                            Paris 8th March
                        
                        May I take the liberty of introducing to your Excellency Mr. Peter Ledet a very particular friend of our
                            family and to sollicit in his behalf your kindness and patronage—Might I also improve this opportunity to recall an old
                            acquaintance to your remembrance after so many years spent in the midst of such wonderful changes in the forms of our
                            government.
                        Having some just claims on Mr. Aaron Burr for a sum which he has recovered for me long since, might I desire
                            of your friendship such counsels and advices as might enable Mr. Ledet to recover that sum which as my attorney Mr. Burr
                            has obtained and kept in his hands these ten or twelve years—
                  With unfeigned respect I have the honour to be Your
                            Excellency’s very humble Servant
                        
                            St. John de Crevecoeur
                            
                        
                    